UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4100


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ANGEL GUERRERO GALINDO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cr-00124-NCT-2)


Submitted:   March 20, 2013                 Decided:   April 3, 2013


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Sandra Jane
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose        Guerrero       Galindo          pled       guilty          pursuant        to     a

written    plea      agreement         to     conspiracy           to       distribute           cocaine

hydrochloride        in    violation          of       21     U.S.C.            § 846       (2006)      and

possession     of    firearms         in     furtherance           of       a    drug       trafficking

crime in violation of 18 U.S.C. §§ 924(c)(1)(A)(i), 2 (2006).

On   appeal,      counsel       has    filed       a    brief      pursuant            to     Anders     v.

California,       386 U.S. 738       (1967),         stating         that       there      are    no

meritorious issues for appeal but questioning the reasonableness

of   Galindo’s      sentence.           Galindo         filed      a    pro       se     supplemental

brief,    alleging        generally         that       his    due       process          rights        were

violated    because        he    was       not    provided         with          Spanish         language

materials and that his trial counsel was ineffective.                                             Finding

no error, we affirm.

            We      review       sentences             for    reasonableness                  “under      a

deferential       abuse-of-discretion                  standard.”                 Gall      v.     United

States,    552 U.S. 38,       41,    51       (2007).           This       review         entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                         Id. at 51.                 In determining

procedural       reasonableness,             we       consider         whether          the      district

court    properly       calculated          the    defendant’s              advisory         Guidelines

range,     gave     the     parties         an        opportunity            to    argue         for    an

appropriate        sentence,          considered             the       18       U.S.C.        § 3553(a)



                                                  2
factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                        Id. at 49-51.

             Galindo’s          appellate     counsel     first       questions      whether

Galindo’s     sentence      is       procedurally      reasonable.         Specifically,

counsel questions whether the district court erred by applying a

leadership        enhancement         pursuant    to     United       States    Sentencing

Guidelines        “USSG”        § 3B1.1(a)        (2011),       an     enhancement          for

operating     a    drug     house      pursuant     to    USSG       § 2D1.1(b)(12),         by

attributing        fifty    kilograms        of   cocaine       to     Galindo,      and    by

failing to adequately consider and explain the application to

Galindo      of    the     statutory        factors      set    forth    in     18    U.S.C.

§ 3553(a).         Upon     careful      review     of    the    record,       we    find    no

procedural error.

             If a sentence is free of significant procedural error,

we then review it for substantive reasonableness, “tak[ing] into

account the totality of the circumstances.”                           Gall, 552 U.S. at

51.   “When rendering a sentence, the district court must make an

individualized assessment based on the facts presented,” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation     marks       and    emphasis     omitted),         and    must    “adequately

explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.”                              Gall,
552 U.S.    at    50.         If    the   sentence      is    within     the       properly

calculated Guidelines range, this court applies a presumption on

                                              3
appeal that the sentence is substantively reasonable.                                United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

Such a presumption is rebutted only if the defendant shows “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”       United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).                           In light of

the   presumption      of    reasonableness           that   attaches       to    Galindo’s

within     Guidelines       sentence,       we    conclude         that     the    sentence

selected was not substantively infirm.

              In his pro se supplemental brief Galindo contends that

his   plea    was   not     knowing    and       voluntary        because    he    was    not

provided with Spanish-language documentation or Spanish-language

legal materials.          See McCarthy v. United States, 394 U.S. 459,

466   (1969)    (holding      that,    if    a     plea      is   not     “voluntary      and

knowing, it has been obtained in violation of due process and is

therefore void”).           Because Galindo did not bring these concerns

to the attention of the district court, we review for plain

error.       See United States v. Olano, 507 U.S. 725, 732 (1993)

(holding     that   unpreserved       error      is    to    be    reviewed       under   the

plain error standard).          We conclude that the record demonstrates

that the district court did not commit plain error by accepting

Galindo’s      plea.         Galindo    stated         that       he    understood        the

proceedings, participated meaningfully in the Rule 11 hearing,

and ultimately admitted his guilt.                    See United States v. Rubio,

                                             4
677 F.3d 1257,       1260-62      (D.C.       Cir.   2012)     (holding      that   the

defendant could not establish that her plea was involuntary on

the     basis      of    a    Spanish       language         barrier       when    the   record

indicated that she had understood proceedings). *

                 Finally,      Galindo      contends         that    he     was    denied   the

effective         assistance         of    counsel.               Claims    of     ineffective

assistance of counsel are generally not cognizable on direct

appeal unless the record clearly demonstrates ineffectiveness.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006);

see also United States v. King, 119 F.3d 290, 295 (4th Cir.

1997)      (“[I]t       is    well     settled        that    a     claim    of    ineffective

assistance should be raised in a 28 U.S.C. § 2255 motion in the

district court rather than on direct appeal, unless the record

conclusively shows ineffective assistance.”) (internal quotation

marks omitted).              Upon review of the record, we conclude that it

does       not     conclusively           show        that    Galindo’s           counsel   was

ineffective, and accordingly decline to consider this issue on

direct appeal.


       *
       Galindo also raises numerous questions inviting this court
to go beyond the scope of an Anders review and determine the
legality of the warrant against him, the evidentiary chain of
custody, and whether drug residue was present on his clothing,
among others.   We conclude that these contentions are moot in
light of Galindo’s guilty plea, and that no plain error
connected with any of Galindo’s contentions appears on the face
of the record.



                                                  5
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Galindo, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Galindo       requests   that   a    petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw       from

representation.     Counsel’s motion must state that a copy thereof

was served on Galindo.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before    this   court   and    argument      would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                          6